     Case 1:18-cr-00092-NONE-SKO Document 94 Filed 05/08/20 Page 1 of 2

 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     STEPHANIE STOKMAN
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for Plaintiff
 7   United States of America

 8

 9

10                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    UNITED STATES OF AMERICA,                       No. 1:18-CR-00092-NONE-SKO
13                                  Plaintiff,
14                           v.                     STIPULATION TO EXTEND BRIEFING
15                                                  SCHEDULE AND ORDER
      JOSE AUDON REYES-BARRERA,
16                                 Defendant.
17

18
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
19
     Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Stephen Crawford, counsel for
20
     Jose Audon Reyes-Barrera, that the government’s opposition to defendant’s motion for bail
21
     review be due on May 11, 2020 and any reply be due on May 14, 2020. By previous order, the
22
     government’s opposition is due on May 7, 2020 and defendant’s reply is due on May 10, 2020
23
     with a hearing set for May 18, 2020. The parties are not asking to move the hearing date. Due to
24
     the number of cases in which issues regarding release have been raised, as well as cases in which
25
     ///
26
     ///
27
     ///
28
                                                      1
     Case 1:18-cr-00092-NONE-SKO Document 94 Filed 05/08/20 Page 2 of 2

 1   ///

 2   stipulations must be filed and the ordinary course of business, the government needs additional

 3   time to file its opposition.

 4

 5   Dated: May 7, 2020                           Respectfully submitted,
 6                                                         McGREGOR W. SCOTT
                                                           United States Attorney
 7
                                                  By       /s/ Kimberly A. Sanchez
 8                                                         KIMBERLY A. SANCHEZ
                                                           Assistant U.S. Attorney
 9
     Dated: May 7, 2020                                    /s/ Stephen Crawford
10                                                         STEPHEN CRAWFORD
                                                           Attorney for Defendant
11

12                                               ORDER
13
     IT IS SO ORDERED.
14

15         Dated:   May 8, 2020                               /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
